FILED
                             NOT FOR PUBLICATION                               JUN 01 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PARAMJIT SINGH,                                   No. 08-72709

               Petitioner,                        Agency No. A098-537-234

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Paramjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence factual findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003),

and we review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d

1105, 1107 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the letter Singh submitted purporting to be from the All India Sikh

Student’s Federation in support of his asylum claim but was dated before he came

to the United States, his inconsistent explanations for the letter, and his omission

from his asylum application and his direct testimony that he twice suffered injuries

that resulted in hospitalization. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.

2004) (an adverse credibility finding may be based on the submission of possibly

fraudulent documents); Kin v. Holder, 595 F.3d 1050, 1057 (9th Cir. 2010)

(omission of a “dramatic incident” from petitioner’s asylum application and direct

testimony was significant enough to support an adverse credibility finding). In the

absence of credible testimony, Singh’s asylum and withholding claims fail. See

Farah, 348 F.3d at 1156.




                                           2                                    08-72709
      Because Singh’s CAT claim is based on the testimony the agency found not

credible, and he points to no other evidence showing it is more likely than not he

will be tortured if returned to India, his CAT claim also fails. See id. at 1156-57.

      We lack jurisdiction to review Singh’s claim that the IJ violated his due

process rights by instructing his counsel to “move on” with questioning because

Singh failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    08-72709